Citation Nr: 1134742	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-06 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a heart disorder to include as due to Agent Orange exposure or as secondary to the service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.


FINDINGS OF FACT

1.  The Veteran is shown to have performed active duty included service in the Republic of Vietnam. 

2.  The currently demonstrated` coronary artery disease as a form of ischemic heart disease is shown as likely as not to have been manifested to a degree of 10 percent of more and is linked to the Veteran's presumed exposure to Agent Orange during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by coronary artery disease is due to his presumed Agent Orange exposure that was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition to the foregoing, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a, b); 38 C.F.R. § 3.307(a)(6)(ii).  

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e).  During the pendency of the Veteran's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202  (August 31, 2010). 

The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)." 75 Fed. Reg. 53202, 53216 (August 31, 2010). 

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202  (August 31, 2010).  Id.  The Veteran's claim was received by the RO in July 2006 and remained pending in August 2010; therefore, the amendment applies. 

Although the exact dates of the Veteran's Vietnam service are not of record, his DD Form 214 shows that he received a Vietnam Campaign Medal and that his last duty station was in the Republic of Vietnam.  Thus, the evidence is sufficient to establish that the Veteran served in the Republic of Vietnam.  There is no affirmative evidence showing the Veteran was not exposed to herbicides during his service in Vietnam; therefore, his exposure to herbicides is presumed. 

A November 2006 letter from Dr. C. E, a May 2007 consultation report form Dr. M. H, and the private treatment records from Concord Hospital and New Hampshire State Prison from 2005 to 2007, show that the Veteran was treated for coronary artery disease. 

As noted, ischemic heart disease, to include specifically coronary artery disease, is one of the disabilities for which presumptive connection is available based upon herbicide exposure.  See 38 C.F.R. § 3.309(e) . 

Therefore, because the record indicates that the Veteran performed some active serve in the Republic of Vietnam during the appropriate time frame, his exposure to herbicides may be presumed.  

Moreover, as the Veteran is shown as likely as not to have manifested coronary artery disease, which is identified as a form of ischemic heart disease, to a degree of at least 10 percent, service connection is warranted. 


ORDER

Service connection for coronary heart disease is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


